Title: To Benjamin Franklin from Séraphin-Guillaume Hooke, Chevalier de L’Etang, 17 August 1783
From: L’Etang, Séraphin-Guillaume Hooke, chevalier de
To: Franklin, Benjamin


          
            a Paris Ce 17 aoust 1783 rue des   Blancsmanteaux au Marais.
          
          Le chier. de hooke Letang Mestre de Camp, attaché au Regiment de
            Berwick Irlandais Prie son Excellence Monsieur Franklin De Vouloir Bien Lui indiquer
            l’heure et Le jour ou elle pourroit Lui accorder une audience. Il a deja eu lhonneur De
            La voir et Desireroit Conferer avec Elle sur Les moyens De former un etablissement soit
            Dans La Virginie soit Dans La Pensilvanie. Il espere que son Excellence Voudra bien
            L’aider De ses Lumieres et agreer Les asseurances De son respect.
          
          Notations: De kooke.— / [In William Temple Franklin’s hand:] Appointed him, Thursday
            next at ½ pst. 10.—
        